Citation Nr: 1820000	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-36 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether a rating reduction from 60 percent to 30 percent for coronary artery disease, status post myocardial infarction with three stents, effective June 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel
INTRODUCTION

The Veteran had active service from April 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2017.  A hearing transcript is of record.


FINDING OF FACT

The manifestations of the Veteran's coronary artery disease were shown to have improved at the time of the rating reduction.


CONCLUSION OF LAW

The reduction in the rating for coronary artery disease, status post myocardial infarction with three stents, effective June 1, 2012, was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.105 (e), 3.321(b)(1), 3.343(a), 3.344, 4.1-4.7, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Reduction

A July 2011 rating decision made a preliminary finding of entitlement and established service connection for coronary artery disease, and assigned a 60 percent disability rating, effective May 31, 2011.  The RO based the rating on a single stress test record dated February 18, 2010, which showed a calculated ejection fraction at 47 percent with septal hypokinesis and dilated left ventricle.  The treatment note further indicated that the Veteran was stable from a cardiac standpoint.  In September 2011, the effective date of the grant of service connection and the establishment of the 60 percent disability rating was changed to August 31, 2010, because the claim for service connection for the heart disability was filed within a year of the date of liberalizing legislation.

The September 2011 rating decision also proposed reducing the rating for coronary artery disease from 60 percent to 30 percent.  A March 2012 rating decision reduced the rating for coronary artery disease from 60 percent to 30 percent, effective June 1, 2012.  The RO noted that the prior 60 percent rating had been based on a single private outpatient treatment record which showed an ejection fraction of 47 percent.  The RO reviewed the findings of an August 2011 VA examination.  The RO additionally considered that no additional medical evidence was submitted pertaining to the heart disability following the proposal to reduce the rating.

A disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155 (2012); Greyzck v. West, 12 Vet. App. 288 (1999). 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012).  The Veteran's heart disability is rated under Diagnostic Code 7005, used for rating arteriosclerotic heart disease.  Under Diagnostic Code 7005, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication.  A 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Diagnostic Code 7005, Note (2) (2017).

If a rating has been continued at the same level for long periods, meaning five years or more, VA may not reduce the rating based on examinations less full and complete than those on which payments were authorized or continued.  38 C.F.R. § 3.344(a) (2017). 

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c) (2017).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction.  Brown v. Brown, 5 Vet. App. 413 (1993). 

If a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  A period of 60 days is allowed for response.  38 C.F.R. § 3.105(e) (2017).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i) (2017). 

A disability which has been continuously rated at or above any rating of disability for 20 or more years for compensation purposes will not be reduced to less than that rating except upon a showing that the rating was based on fraud.  The 20-year period will be computed from the effective date of the rating to the effective date of reduction of rating.  38 C.F.R. § 3.951 (2017). 

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not show, noncompliance with the procedural requirements for rating reductions.  38 C.F.R. § 3.105(e) (2017).  Notice was issued with a statement of facts and reasons for the reduction.  An opportunity was provided to submit evidence against a proposed reduction.  A subsequent rating decision enacted the proposed reduction at the appropriate effective date.  The Board finds the notice provisions have been satisfied.  Therefore, the Board will focus only upon the propriety of the reduction. 

For ratings that have been continued for five years or more, certain regulatory provisions apply.  38 C.F.R. § 3.344(a), (b) (2017).  However, the 60 percent rating for coronary artery disease was in effect for less than five years at the time of the reduction.  The 60 percent rating was effective from August 31, 2010, to June 1, 2012, a period of less than two years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) do not apply.  For ratings in effect for less than five years, reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2017).  Nevertheless, there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. § 4.1, 4.2, 4.10, 4.13 (2017). 

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately indicate the elements of disability present.  38 C.F.R. § 4.2 (2017).  The rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that the improvement indicates improvement in the ability to function under ordinary conditions of life and work.  38 C.F.R. § 4.13 (2017).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown v. Brown, 5 Vet. App. 413 (1993). 

The February 2010 private stress test report, which was the basis of the award of the 60 percent disability rating for the heart disability, shows that the Veteran was able to achieve 12.8 METs before stopping secondary to fatigue.  He achieved 96 percent of the age-predicted maximum heart rate.  No arrhythmias were noted.  The left ventricular ejection fraction was calculated at 47 percent with septal hypokinesis and dilated left ventricle.

The August 2011 VA examination, which is the basis of the reduction in compensation, contains the Veteran's report that he retired from work as an electrician in January 2011.  Previously, he had worked as an electrician for 30 years for the same company.  The Veteran's prior myocardial infarction with three subsequent stent placements was reviewed.  No subsequent myocardial infarction, stent implantation, coronary artery bypass, pacemaker, or heart failure had occurred.  The examiner noted that the Veteran could jog and was not presently impaired by heart disease.  METs were estimated as greater than 10.  The examiner opined that the Veteran would be able to do his usual occupation.  The Veteran's blood pressure was measured as 148/88, 150/88, and 150/88.  His resting heart rate was 62 with regular rhythm.  Cardiac sounds were normal.  A chest X-ray showed a normal heart size.  An echocardiogram showed left ventricle ejection fraction of 61 percent.

As a result of the findings in the August 2011 VA examination, the RO reduced the Veteran's rating from 60 percent to 30 percent for the service-connected coronary artery disease, status post myocardial infarction with three stents.  The Board finds the notice provisions of 38 C.F.R. § 3.105(e) have been satisfied and the reduction in compensation is warranted, based on the examination findings recorded by the August 2011 VA examiner.  Those findings show that the ejection fraction of the Veteran's heart had improved since the February 2011 private stress test.  Significantly, the outpatient records for the period in question also show that the Veteran did not require ongoing treatment.  The Board finds that the preponderance of the evidence shows improvement such that reduction was warranted, and that improvement had occurred such that there were no significant effects on the Veteran's usual daily activities or occupation, and thus improvement in the ability to function under ordinary conditions of life and work.  The evidence at that time showed that a 30 percent rating was appropriate based on the demonstrated cardio ejection fraction and estimated METs.

A February 2017 VA examination notes that a December 2016 echocardiogram showed improvement in cardiac functioning with left ventricular size and function with an ejection fraction of 65 percent and no wall motion abnormalities.  It also showed persistent mild left ventricular hypertrophy.  He also had grade 2 diastolic dysfunction.  The Veteran reported shortness of breath running around in his back yard or climbing more than three flights of stairs, but no chest pain with that.  Continuous medication was required.  Congestive heart failure, arrhythmia, and heart valve conditions were not shown.  The examiner did not administer a stress test.  Based on interview, the examiner noted that the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  The examiner stated that the Veteran noted shortness of breath with exercise, or dyspnea on exertion, with the absence of chest pain or angina.  Based on the current echocardiogram, the examiner stated that was not due to the cardiac condition, but more likely related to breathing and lung condition due to deconditioning.  He was unable to have a treadmill test due to recent prostatectomy that required prolonged convalescence.  The heart condition did not impact the Veteran's ability to work.

Therefore, the Board finds that the February 2017 VA examination confirms that the Veteran experienced improvement in the cardiac condition that was sustained and that included improvement in the ability to function under ordinary conditions of life and work, further supporting the propriety of reduction.  The findings of the February 2017 rating decision did not support the assignment of a rating in excess of 30 percent.

Accordingly, the Board finds that the preponderance of the evidence supported the reduction in rating and that the rating reduction was procedurally proper.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The reduction of rating from 60 percent to 30 percent for coronary artery disease, status post myocardial infarction with three stents, effective June 1, 2012, was proper, and the claim for restoration is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


